***********
A review of the motion to correct an error of fact in this case shows that the average weekly wage of plaintiff as found by the Full Commission, $532.00, should have been the compensation rate. Accordingly, the Full Commission makes the following amendments to the 17 April 2003 Opinion and Award:
1. Stipulation 1(e) is hereby deleted and replaced with the following:
    1(e).Plaintiff's average weekly wage at the time of his injury is sufficient to yield the maximum compensation rate for 1998 of $532.00.
2. Finding of Fact No. 23 is deleted and replaced with the following:
    23. Plaintiff's average weekly wage at the time of his injury is sufficient to yield the maximum compensation rate for 1998 of $532.00.
3. Conclusion of Law No. 8 is hereby amended to reflect that plaintiff's compensation rate is $532.00.
4. Paragraph 1 of the Award is hereby amended to reflect that plaintiff's compensation rate is $532.00.
This the ___ day of May, 2003.
                                  S/___________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
  S/_______________ LAURA K. MAVRETIC COMMISSIONER
  S/_______________ DIANNE C. SELLERS COMMISSIONER